Mr. Chief Justice Walker and Mr. Justice McAllister, dissenting: The first branch of the section of the constitution referred to, prohibits subscriptions or donations, or loans, by municipalities, to private corporations. The proviso drops donations and loans of credit, and merely authorizes subscriptions to capital stock where the same had been before voted. This is a donation, and had not been voted as a subscription. It is not, therefore, within the proviso but within the prohibition. The constitution clearly makes a distinction between a subscription and donation, and this court is powerless to annihilate it.